Citation Nr: 1809564	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-20 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Increased rating in excess of 10 percent for residual of a mid-shaft fracture of the 5th metatarsal, to include extraschedular consideration.

2. Increased rating in excess of 10 percent for residuals of a great right toe distal phalanx fracture, to extraschedular consideration.

3. Entitlement to service connection for left shoulder strain.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Natasha N. Pendleton, Associate Counsel

INTRODUCTION

The Veteran served active duty in the U.S. Army from June 2003 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 and August 2017 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. In October 2012, the RO assigned a disability rating of 10 percent for residuals of a mid-shaft fracture of the 5th metatarsal and a noncompensable rating for residuals of great right toe distal phalanx fracture (claimed as broken right big toe), both effective April 12, 2011, the date the Agency received his original claim.  In August 2017, the RO increased the Veteran's rating for residuals of great right toe distal phalanx fracture from noncompensable to 10 percent based on painful motion of the toe. 38 C.F.R. § 4.59.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2017, with the Veteran being located at the RO and the VLJ in Washington, D.C. A copy of the hearing transcript has been associated with the file.


FINDINGS OF FACT

1. During the entire period of the claim, the Veteran's residual of a mid-shaft fracture of the 5th metatarsal, has most nearly approximated moderate malunion of the metatarsal bone than moderately severe malunion.

2. During the entire period of the claim, the Veteran's foot injury, residuals of a fracture of the right great toe, has more nearly approximated moderate injury.  

3. The Veteran's left shoulder strain is etiologically related to service.




CONCLUSION OF LAW

1. The criteria for a rating in excess of 10 percent for residuals of a fracture of the 5th metatarsal have not been met.  38 U.S.C. § 1155 (2017); 38 C.F.R. § 4.71(a), Diagnostic Code (DC) 5283 (2017).

2. The criteria for a rating in excess of 10 percent for residuals of a fracture of the right great toe have not been met.  38 U.S.C. § 1155 (2017); 38 C.F.R. § 4.71(a), DC 5284 (2017).

3. The criteria for service connection for left shoulder strain are met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2017); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.09 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Ratings Claims

The Veteran contends that his toe conditions have worsened since his last evaluation.  At the October 2017 hearing, he testified that has to stand 8 to 10 hours a day at work on concrete floors. Given the hazardous environment, he is required to wear steel-toed boots. However, reportedly, they are not the most supportive shoes. He buys over-the-counter insoles to keep his feet from bothering him during the day, but has to constantly change them. When he returns home in the evenings, he elevates his feet and takes prescribed anti-inflammatory medication to reduce swelling. Additionally, in his leisure time, he enjoys playing golf. However, his golf shoe does not have good insoles and with the uneven terrain, he is unable to walk the holes to get the full enjoyment out of the game.

The Veteran also contended that the RO's Supplemental Statement of the Case had internal inconsistencies in his granting for residuals of his great toe distal phalanx fracture. He was assigned 10 percent disability rating. The RO provided that his injury approximated that of a 10 percent disability evaluation and that since he demonstrates functional loss due to painful motion, he is assigned minimum compensable evaluation. However, it was written that the minimum compensable evaluation was 20 percent. (See August 2017 SSOC pg.8).

A. Applicable Law

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, the average impairment in earning capacity for a veteran resulting from such diseases and injuries. The ratings also reflect the residual limitations the veteran may experience in civilian occupations. Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3. However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, painful motion, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

Where, as here, entitlement to service connection has already been established and an increase in the disability ratings is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

B. Duplicitous Diagnostic Code

Both toe disabilities, residuals of a mid-shaft fracture of the 5th metatarsal and residuals of a great right toe distal phalanx fracture, have been rated under the same diagnostic code; 38 C.F.R. § 4.71a, DC 5284. The Board has considered the implications of the change in diagnostic code and recognizes that any change in a diagnostic code by VA must be explained. Pernorio v. Derwinski, 2 Vet. App. 625 (1992). As such, the Board elects to change the diagnostic code for the Veteran's service-connected disability, residuals of a mid-shaft fracture of the 5th metatarsal, from DC 5284 to DC 5283, as it is the more appropriate diagnostic code for the reasons stated below.

Agency regulations provide that the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Foot injuries are generally are evaluated under 38 C.F.R. § 4.71a, DC 5284, which provides that a 10 percent disability rating is warranted if the disability is moderate, a 20 percent disability rating is warranted if the disability is moderately severe and a 30 percent disability rating is warranted if the disability is severe in nature.  
38 C.F.R. § 4.17a, DC 5284.

However, malunion or nonunion of the tarsal or metatarsal bones are to be evaluated under 38 C.F.R. § 4.17a, DC 5283, which provides the rating criteria for evaluation of malunion or nonunion of the tarsal or metatarsal bones.  Under DC 5283, 10 percent rating will be assigned for moderate impairment associated with a malunion, 20 percent for moderately severe impairment associated with malunion, and 30 percent for severe impairment associated with malunion.  The note to the diagnostic code provides that a 40 percent rating will be assigned if there is actual loss of the foot.  See 38 C.F.R. § 4.71a, DC 5283.

The words ""moderate and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. Moderate is generally defined as "tending toward the mean or average amount." Merriam-Webster's Collegiate Dictionary, 798 (11th ed. 2003). Severe is generally defined as "of a great degree" or "serious." Id. at 1140.

As previously mentioned, agency regulations also contemplate the loss of use of hand or foot.  Loss of use of hand or foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, with the acts of balance and propulsion in the case of the foot, and if it could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 4.63. 

If so, amputation is considered in 38 C.F.R. § 4.71a, diagnostic codes 5170-5172. See also 38 U.S.C. 1155.  DC 5171 provides amputation of the great toe without metatarsal involvement warrants a 10 percent rating whereas amputation of the great toe with the removal of metatarsal head warrants a 30 percent rating.  DC 5172 provides that amputation of one or two toes, other than the great toe, without metatarsal involvement is non-compensable; however amputations of one or two toes, other than the great toe, with removal of metatarsal head warrants a 20 percent disability rating.

However, compensation for amputation or amputation-like functioning is limited. The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed. 38 C.F.R. § 4.68.

Turning to the specifics of this case, DC 5284 is broader and intended to address general injuries of the foot whereas DC 5283 specifically addresses malunion or nonunion of the tarsal or metatarsal bones, which is well established in the record for residual of a mid-shaft fracture of the 5th metatarsal. Specifically, X-ray of his right foot was taken during the September 2012 VA examination, which revealed an old healed right 5th metatarsal mid-shaft fracture; however, his great toe was normal with no evidence of the old fracture. In other words, the 5th metatarsal fracture has resulted in malunion whereas there is no history of a foot injury for the great toe. Viewing the Schedule of Ratings for the Musculoskeletal System holistically, DC 5283 is the more appropriate code for his claim to residual of his right foot revealed an old healed right 5th metatarsal mid-shaft fracture.

The Board must now determine whether the modification of the diagnostic code may be considered a severance. First, the Board notes that service connection for the Veteran's residual of a mid-shaft fracture of the 5th metatarsal disability has been in effect since 2011, and is therefore not protected under 38 U.S.C. § 1159; 
38 C.F.R. § 3.951.

Nonetheless, it has consistently been found that the protection afforded is to the disability and not the diagnostic code used to rate the disability. See VAOPGCPREC 13-92 (modifications of the diagnostic code did not change the protected status of the disability). Recognizing instances where the Board has rated a Veteran's disability under a different diagnostic code than previously rated, the U.S. Court of Appeals for Veterans Claims (Court) has similarly indicated that there may be times when a change in diagnostic code is not equivalent to a severance. See Gifford v. Brown, 6 Vet. App. 269, 271  (1994) (a simple, non-substantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating "did not result in a new rating or the severance of the old rating"). 

In Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) noted that the purpose of section 1159 was to protect veterans with long-standing determinations of service connection from suddenly having that determination stripped. It found that to determine that the change of the situs of the disability (or the diagnostic code associated with it) was a severance of one service connected disability and the establishment of another, where the cause of the disability and the resultant functional impairment were the same, would "ill-serve the purpose of the statute." The Federal Circuit also found its view was consistent with the interpretation of the statute by VA General Counsel (in VAOPGCPREC 50-91 and 13-92) and by the Court in Gifford v. Brown, 
6 Vet. App. 269 (1994). See Read, supra.

The Board considered the application of other diagnostic codes in rating the right foot disability, but finds none are applicable. In both the May and September 2012 VA examinations, the examiner provided that the Veteran does not have a diagnosis of flat feet, bilaterally week feet, pes cavus (claw foot), anterior metatarsalgia (Morton's disease), unilateral hallux valgus, unilateral severe hallux rigidus, or hammer toe.  Therefore, diagnostic codes 5276, 5277, 5277, 5278, 5279, 5280, 5281, and 5282 are not applicable. 

As such, the Board finds that the change in diagnostic codes from DC 5284 to 5283 for residual of a mid-shaft fracture of the 5th metatarsal is proper. It does not constitute a severance. Instead, DC 5283 is a more accurate descriptor of the Veteran's service-connected residual of a mid-shaft fracture of the 5th metatarsal disability and symptoms. The change has not resulted in any reduced benefit to the Veteran. Therefore, the assignment of a different diagnostic code does not result in an improper severance of service connection for any manifestation of the Veteran's disability and is permissible.

C. Mid-shaft Fracture of the 5th Metatarsal of the Right Foot

In consideration of the evidence in light of the rating criteria, the Board finds the preponderance of the evidence is against a rating in excess of 10 percent for residuals of a mid-shaft fracture of the 5th metatarsal of the right foot. The Veteran does not contend that his condition has worsened since the time of service connection; rather, that the rating schedule does not contemplate functional loss. As such, the Board will strictly focus on the pertinent objective findings and summarize why the evidence demonstrates a rating in excess of 10 percent is simply not warranted under the scheduler criteria. Extraschedular consideration of both toe disabilities is discussed at length later in the decision.  

A rating of 20 percent or 30 percent under DC 5283 is not warranted because the probative evidence does not show that his disability manifests in moderately severe or severe limitations. At the October 2017 hearing, the Veteran indicated that he did not receive any treatment for the mid-shaft fracture of this 5th metatarsal. He provided that he lives in a small town and it is difficult for him to travel to a specialist. Yet, the only symptoms the Veteran assert experiencing is swelling and pain after working an 8-10 hour day. He testified that he has not lost any sensation in the toe or his foot generally. There are no signs of tenderness, weakness, or atrophy.

The Veteran was afforded two VA examinations for his toes, neither of which demonstrated his residuals of the 5th metatarsal fracture were moderately severe or severe in nature.

The first examination occurred in May 2012. The examiner noted that he had a moderate foot injury of the 5th metatarsal.  However, the Veteran did not have Morton's neuroma (Morton's disease), metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, bilateral weak foot nor malunion or nonunion of tarsal or metatarsal bones. He did not require the use of assistive devices as a normal mode of locomotion. There was no evidence of functional impairment of his toes such that no effective function remains other than which would be equally well served by an amputation with prosthesis.

The second examination occurred in September 2012. There, the Veteran reported to the examiner that he fractured his right 5th metatarsal toe in 2008 or 2009 during a period of active reserve duty when he slipped coming down off of a bunk bed and landed hard on his feet. His condition was treated with a cam walker, but he did not receive surgery. On examination, the examiner once again affirmed that the Veteran did not have Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, foot injuries, or bilateral weak feet. He did not require any assistive devices. An x-ray of his right foot revealed only an old healed right 5th metatarsal mid-shaft fracture, certainly not severe enough to constitute a moderately severe bone malunion or nonunion.  

Most importantly, the Board notes that there is no evidence indicating a malunion or nonunion of the tarsal or metatarsal bones of the great right toe. A review of the record indicates that the Veteran has not sought treatment for residuals of his 5th metatarsal since the September 2012 VA examination. There are only private treatment records from Arkansas Valley Regional Medical Center of a May 2012 x-ray of the Veteran's right foot, which only revealed an old healed fracture of the 5th metatarsal, but was otherwise a negative study. (See May 2012 VA Examination pg. 12). 

The Board considered the application of 38 C.F.R §§ 4.40 and 4.45 and the Court's ruling in DeLuca, supra. The record consistently demonstrates that the Veteran has complained of foot pain and swelling, and the Board recognizes that the VA examiners have acknowledged and confirmed that he experienced such symptomology. However, any additional functional impairment due to pain, including on use, is already contemplated in the evaluations assigned and there was no demonstration, by lay or medical evidence, of additional functional impairment comparable to the next higher evaluation due to the service-connected right foot disability.

Specifically, there is no evidence his residuals from a fracture of the 5th metatarsal affect his ability to work.  The May 2012 VA examiner submitted a functional impact statement as to how both toe disabilities the Veteran's ability to sit, stand and walk.  The May 2012 examiner opined that his toe disabilities do not affect his ability to lift, but it does limit his ability to walk no more than two miles for one hour at a time. Due to his toe disabilities he can walk up to four hours per day. While his ability to sit is not affected, he is only able to stand stationary for 10-15 minutes at one time, and for a total of less than one hour in an eight hour day. The May 2012 VA examiner opined that that there was no functional impairment of his foot such that no effective function remains other than that which would be equally served by an amputation with prosthesis. The examiner took into account the Veterans' ability to balance and propulsion.  The September 2012 VA examiner also opined that the Veteran's toe disabilities did not impede his ability to work. 

The Board finds the VA examination reports are adequate for adjudication. The VA examiners examined the Veteran, considered his medical history, and set forth objective findings necessary for adjudication. The findings are adequate. Yet, they reflect no more than a moderate disability.

Additionally, the Veteran testified at the October 2017 hearing that he is not receiving any special accommodations at work nor has he missed any time off work due to his toe disabilities. He only provided that every 3-4 hours he informs a co-worker that he is going to sit in his chair for a minute to relax.

In sum, these limitations due to pain and swelling have been considered by the Board. Functional impairment does not equate to loss of use of the foot.  As such, The Board finds that they are manifestations to the equivalent of no more than a moderate disability, which would warrant the minimum rating on the ratings schedule, 10 percent. 

The admissible assertions of the Veteran have been considered. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994). Moreover, the Board finds it unlikely that the Veteran would not seek medical treatment if the Veteran's disability approximated moderately severe or severe manifestations, which presumably would have a tremendous impact on the Veteran's ability to perform his work duties. Yet, there is no evidence of such. He is capable of working an 8-10 hour day with normal rest periods. The lay statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those already assigned. 

In consideration of the evidence in light of the rating criteria, the Board finds the preponderance of the evidence is against a rating in excess of 10 percent of the service connected residuals of mid-shaft fracture of the 5th metatarsal of the right foot.  Higher rating under DC 5283 is only warranted with evidence of moderately severe or severe limitations. None of this was shown by the evidence. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of higher ratings, the doctrine is not for application. 


D. Residuals of Great Right Toe Distal Phalanx Fracture

The Veteran's great toe was rated based on painful motion under 38 C.F.R. § 4.59. 

In regards to the Veteran's contention that functional loss of his residuals from a right great toe distal phalanx fracture was not contemplated by the RO, the Board acknowledges, the inconsistent notation on the August 2017 Supplemental Statement of the Case (SSOC),  however, it is nothing more than a typographical error. 

38 C.F.R. §4.59 Painful Motion, affirms that the intention of the schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury and that one would be entitled to at least the minimum compensable rating for the joint. 38 C.F.R. §4.59.  However, in Sowers v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 is not an independent provision that may be applied without an underlying DC. Sowers v. McDonald, 27 Vet. App. 472 (2016). Because no impairment of motion warrants a compensable rating under DC 5283, a compensable evaluation is not available under that diagnostic code due to the provisions of 38 C.F.R. § 4.59.  The minimum compensable rating under DC 5284 is 10 percent and only contemplates the degree of severity of the foot injury (moderate, moderately severe or severe). Nevertheless, the Board elects not to reduce the Veteran's disability rating; and will only discuss the rationale as to whether a higher rating is warranted under the rating schedule.

In consideration of the evidence in light of the rating criteria, the Board finds the preponderance of the evidence is against a rating in excess of 10 percent for residuals of great toe distal phalanx fracture. 

The objective evidence of record does not support a finding that the Veteran's great toe disability has worsened to the moderately severe degree required for a 20 or 30 percent disability rating. 

Initially, the Board notes that there is no evidence moderately severe or severe foot injury of the great right toe. While the Veteran has a history of being placed in a cam walker for great toe distal phalanx fracture, he no longer requires any assistive devices (e.g. brace, crutches, cane, walker, etc.). 

As noted above, VA examinations are also void of any evidence of worsening. In the May 2012 VA examination report, an x-ray of the right foot revealed that his great toe was normal with only an indication that an old healed fracture of the 1st toe was present with minimal cortical deformity. The examiner noted that Veteran had to use caution when climbing ladders or scaffolds due to a lack of balance with the big toe as well as when he gets on and off equipment and vehicles. 

By the second VA examination in September 2012, x-ray of the Veteran's right foot only reflected an old healed right 5th metatarsal mid-shaft fracture, but the right great toe was normal with no evidence of old fracture. Most importantly, the examiner opined that neither of the Veteran's toe disabilities impacted his ability to work.  The examiner took into consideration that Veteran's medical history reports; that he fractured his great right toe distal phalanx in April 2005 when he slipped going down stairs in his stocking feet. He was treated with a cam walker for four weeks. He did not have any surgery for it.  

Moreover, the record fails to show the Veteran has received any additional treatment for his right great toe since the September 2012VA examination.  As previously mentioned, the private treatment records from Arkansas Valley Regional Medical Center include a May 2012 x-ray was unremarkable for the great toe.  (See May 2012 VA Examination pg. 12). The Board took into consideration the Veteran's contention that he lives in a small town and that he has to drive long-distances to see a specialist. However, there is no evidence of record that his condition has worsened to require such treatment.  At the October 2017 hearing, he testified that he primarily cares for his condition with prescribed anti-inflammatories and over the counter insoles. 

Further, the Board has considered the application of 38 C.F.R §§ 4.40 and 4.45 and the Court's ruling in DeLuca, supra. However, as previously mentioned, any additional functional impairment due to pain, including on use, is already contemplated in the evaluations assigned and there was no demonstration, by lay or medical evidence, of additional functional impairment comparable to the next higher evaluation due to the service-connected right foot disability. These limitations due to pain and swelling have been considered by the Board. Functional impairment does not equate to loss of use of the foot. There is no significant functional loss, as manifestations of limited or excess movement, weakness, excess fatigability, incoordination or other symptoms not contemplated by Agency regulations. See 38 C.F.R. §§4.21, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) and Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board has considered the Veteran's statements; however, these statements simply do not show the Veteran warrants a higher disability rating.  The above noted evidence indicates the Veteran's great toe has been manifested by pain and swelling.  The Veteran has not alleged and the evidence does not otherwise indicate he has experienced incapacitating episodes as a result of his residuals of fracture of the right great toe.  Moreover, the Board notes that his great toe disability, and toe disabilities collectively, have not resulted in such functional loss that he would be equally served by amputation or prosthesis (" the amputation rule").  It would be odd if the Veteran were to receive a higher rating for his painful great toe than another veteran whose great toe has been amputated; let alone as there is no evidence of a moderately severe to severe foot injury.  

In consideration of the evidence in light of the rating criteria, the Board finds the preponderance of the evidence is against a rating in excess of 10 percent of the service connected residuals of the great right toe distal phalanx fracture.  Higher rating under DC 5284 is only warranted with evidence of moderately severe or severe limitations. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of higher ratings, the doctrine is not for application.

E. Extraschedular Consideration 

The Court has held that the availability of a higher schedular rating is irrelevant in an extraschedular analysis. King v. Shulkin, No. 16-2959 (Dec. 2017). The Board must consider whether an "extraschedular" rating is appropriate when raised before the Board. 

If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1).

In this case, the Veteran's service-connected toe disabilities have manifested in symptoms of pain and swelling. The rating criteria for DC 5283 and DC 5284 reasonably encompass the Veteran's symptoms by ascribing a disability level (moderate, moderately severe, or severe). These descriptive words are inclusive, not eliminating specific signs and symptoms, but rather the overall severity of the condition, taking into account function limitations.

Therefore, the Veteran's disability picture is contemplated by the rating schedule for the musculoskeletal system of the foot; the assigned scheduler ratings for service connected residuals of a mid-shaft 5th metatarsal fracture and residuals of a great right toe distal phalanx fracture are adequate and referral for extra scheduler consideration is not required. Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013).  Furthermore, the Board does not find that this evidence reflects that there was an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Accordingly, an extraschedular rating is not warranted. 

F. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310 (b). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Concerning element (1), the criteria is met. There is no dispute the Veteran has current recurring left shoulder strain. A review of medical treatment records from October 2017 reflects that the Veteran sought treatment from the emergency room at the Arkansas Valley Regional Medical Center in La Junta, Colorado in August and September 2013. They also indicate that he has a history of shoulder pain and limited range of motion. X-ray of his shoulder taken was unremarkable; however, on examination, the Veteran had tenderness in his full range of motion and tenderness in the soft tissue of the anterior shoulder. External rotation caused pain. 

Element (2) criteria are also met. At the October 2017 hearing, the Veteran provided credible testimony of an in-service injury. He testified that his occupation in the military was a medic where he was required to pull out fully armored men as a part of the Stryker brigade. Moreover, due to the Veteran's occupation as a medic, he was capable of receiving informal treatment. Every couple of months, he visited one of the doctors on staff who would give him anti-inflammatories. On one occasion, he asked his physician assistant (PA) if he could have something to immobilize his shoulder, and the PA instructed him to take a sling from the supplies. The Veteran wore it at home.

The Board finds that the Veteran is competent to report shoulder pain in and since service, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Unique to this case, the Veteran has specialized medical training which would enable him to be competent to address some medical matters. Moreover, a review of his military personnel records corroborates his lay testimony of serving as a medic. The record reflects that he received military education in health care and that his primary military occupation was health care. (See January 2014 MPR pg. 2). His duty position title was that of "emergency care sergeant" and "combat medic." Id at 3 and 4. 

Given the Veteran's credible testimony that he sustained left shoulder strain, and corroborating objective evidence, element (2) has been met.

Finally, element (3) criteria are met.  The September 2012 VA examiner rendered a positive nexus opinion; opining that the Veteran's left shoulder strain was likely incurred in or claimed by an in-service injury, event or illness. To support his opinion, the examiner pointed to the record that the Veteran had left shoulder discomfort as of July 7, 2008, which is very close to within one year of his military discharge. The Veteran appeared to be a credible historian and therefore it was the examiner's opinion that the Veteran's left shoulder is a continuation of the shoulder discomfort that he reports had its onset in active duty. With a positive medical opinion of record, the Board finds the Veteran's claim to be persuasive.

As such, the Board finds the evidence, to be at least in relative equipoise in showing the Veteran's current left shoulder strain is the result of military service. When resolving all reasonable doubt in his favor, the preponderance of the evidence weighs in favor of a finding that the Veteran's left shoulder strain is etiologically related to his military service. After applying the benefit of the doubt doctrine, the claim must be granted. 38 U.S.C. §5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to a rating higher than 10 percent for residuals of a mid-shaft fracture of the 5th metatarsal, to include extraschedular consideration, is denied.

Entitlement to a rating higher than 10 percent for residuals of a great right toe distal phalanx fracture, to include extraschedular consideration, is denied.

Entitlement to service connection for left shoulder strain is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


